DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-2,4-11 is the inclusion of the limitation a head unit that includes supply buffer chambers includes two ports that temporarily stores liquid to be supplied to a channel unit and return buffer chambers including two ports that temporarily stores liquid discharged from one of the channel units, wherein a plurality of first tubes connect to the ports of the supply buffer chambers and a plurality of second tubes connect to the ports of the return buffer chambers, and the supply buffer chambers and return buffer chambers are connected in series via the plurality of the first tubes and the plurality of the second tubes, respectively.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation a head unit that includes supply buffer chambers includes two ports that temporarily stores liquid to be supplied to a channel unit and return buffer chambers including two ports that temporarily stores liquid discharged from one of the channel units, wherein a plurality of first tubes connect to the ports of the supply buffer chambers and a plurality of second tubes connect to the ports of the return buffer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application Publication No. (JP 2016179654) to Kamiyama, Nobuaki (hereinafter Nobuaki).
Regarding Claim 1, Nobuaki teaches a head unit (70, Figs. 1-2) comprising: a plurality of head modules (71a-71e, Figs. 1-2) each including: channel units (not shown in Figures) including a pressure chamber (not shown in Figures), a nozzle (not shown in figures) communicating with the pressure chamber (not shown in Figures), and a channel (81, Fig. 2) communicating with the pressure chamber (not shown in Figures) [Embodiment 1, Paragraphs 8-9], energy-applying mechanisms (not shown in Figures), each of the energy-applying mechanisms being configured to apply a discharge pressure to a liquid in the pressure chamber (not shown in Figures) of one of the channel units (not shown in Figures) [Embodiment 1, Paragraphs 8-15].
Nobuaki fails to teach 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853